   Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 1 of 81 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

DIGI PORTAL LLC,
                                                     C.A. NO. ______________
                      Plaintiff,
   v.                                                JURY TRIAL DEMANDED

TRIPADVISOR, INC.,                                   PATENT CASE

                      Defendant.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Digi Portal LLC files this Original Complaint for Patent Infringement against

Tripadvisor, Inc., and would respectfully show the Court as follows:

                                       I. THE PARTIES

        1.     Plaintiff Digi Portal LLC (“Digi Portal” or “Plaintiff”) is a Texas limited liability

company with a mailing address at 2108 Dallas Parkway, Ste 214-1003, Plano, TX 75093-4362.

        2.     On information and belief, Defendant Tripadvisor, Inc. (“Defendant”) is a

corporation organized and existing under the laws of Delaware, with a place of business at 400

1st Avenue, Needham, Massachusetts 02494. Defendant has a registered agent at Corporation

Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due

at least to its business in this forum, including at least a portion of the infringements alleged




                                                 1
   Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 2 of 81 PageID #: 2




herein.        Furthermore, Defendant is subject to this Court’s specific and general personal

jurisdiction because Defendant is a Delaware corporation.

          5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is incorporated in Delaware. Under the patent venue analysis, Defendant

resides only in this District. On information and belief, from and within this District Defendant

has committed at least a portion of the infringements at issue in this case.

          7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 8,352,854)

          8.       Plaintiff incorporates the above paragraphs herein by reference.

          9.       On January 8, 2013, United States Patent No. 8,352,854 (“the ‘854 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘854 Patent is



                                                    2
   Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 3 of 81 PageID #: 3




titled “Dynamic Page Generator.” The ‘854 patent is not subject to a terminal disclaimer and its

term is extended under 35 U.S.C. 154(b) by 1270 days. (Ex. A). A true and correct copy of the

‘854 Patent is attached hereto as Exhibit A and incorporated herein by reference.

       10.      Digi Portal is the assignee of all right, title and interest in the ‘854 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘854 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘854 Patent

by Defendant.

       11.      The application leading to the ‘854 patent is a continuation of U.S. application

Ser. No. 11/656,636, filed Jan. 22, 2007, which is a continuation of U.S. application Ser. No.

09/393,718, filed Sep. 10, 1999, which is a continuation of U.S. application Ser. No. 08/873,975,

filed Jun. 12, 1997. (Ex. A at cover). The ‘854 patent was first assigned to Yahoo! Inc. (Id.).

       12.      The invention in the ‘854 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:26-30).

       13.      Web servers for serving static web pages were well known in the global Internet.

(Id. at col. 1:31-32).   Such static web pages are useful in many applications whether the

information presented to each requesting user is the same. (Id. at col. 1:32-34). However, some

applications require customization to appeal to users. (Id. at col. 1:34-35). One example is

presenting news to users. (Id. at col. 1:35-37). When static pages are used, a user will often

have to scroll through many topics not of interest to that user to get to the information of interest.

(Id. at col. 1:37-40). However, when presenting news to users, customized web pages present




                                                  3
   Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 4 of 81 PageID #: 4




news that is more relevant to the requesting user than static pages because the information is

filtered according to each user’s interest. (Id. at col. 1:35-37, 40-41).

       14.     Customizing a server response based on the requester is known; however, known

systems do not scale well. (Id. at col. 1:42-43). One method of serving custom pages is to

execute a script, such as a Common Gateway Interface (CGI) script or other program to collect

the information necessary to generate the custom page. (Id. at col. 1:43-47). For example, if the

custom page is a news page containing stock quotes, sports scores and weather, the script might

poll a quote server to obtain the quotes of interest, poll a sports score server to obtain the scores

of interest and poll a weather server to obtain the weather. (Id. at col. 1:47-51). With this

information, the server generates the custom page and returns it to the user. (Id. at col. 1:51-52).

This approach is only useful where there are not many requesters and where the attendant delay

associated with polling various servers to obtain the requested information is acceptable to users.

(Id. at col. 1:53-54). Growing impatience with waiting will turn users away from such servers,

especially as use increases. (Id. at col. 1:54-58).

       15.     One approach that was used in the prior art to avoid long waits is to transfer the

custom information in non-real-time, so that the information is stored local to the user as it

arrives and is presented to the user on request. (Id. at col. 1:59-62). A disadvantage of such a

system is that the networks used by the user become clogged with data continually streaming to

the user and require large amounts of local storage. (Id. at col. 1:62-65). Another disadvantage

is that the locally stored information will become out of date as the server receives new data. (Id.

at col. 1:65-67).

       16.     The inventors therefore recognized that there was a need to dynamically generate

customized pages in an unconventional manner that solved the technical problems in the prior art




                                                  4
   Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 5 of 81 PageID #: 5




of long transfer times to obtain the requested information or having to rely on continually

transferring custom information in non-real time which can clog the data network in addition to

providing outdated information. (Id. at col. 1:42 to col. 2:2).

       17.      The following is a discussion of non-limiting examples of the claimed invention

discussed in the specification of the ‘854 patent. The ‘854 patent provides a non-limiting

exemplary diagram of the generation of a custom page for a user, using a front-page generator

(200) and page server (104) (Id. at col. 3:58-60):




(Ex. A at Fig. 2). Front page generator (200) generates a user template (202) from a global front

page template (204) and a user configuration record (206). (Id. at col. 3:58-62). A non-limiting

example of a global front page template is provided in the ‘854 patent:


                                                 5
   Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 6 of 81 PageID #: 6




(Ex. A at Fig. 3). The global user template (204) is an HTML (HyperText Markup Language)

document with additional tags as placeholders for live data. (Id. at col. 5:16-19). Several place

holders (302) are show in the code. (Id. at col. 5:19).

       18.     A user configuration record (206) is a record selected from user configuration

database (116). (Id. at col. 3:63-64). User configuration information includes user demographic

information, such as sex, age, location, stock quotes, favorite sports teams, news topics, etc. (Id.

at col. 2:13-14, col. 5:45-50, col. 6:37-39, 46-48, 52-56). The user configuration information in

the example may not change until the user changes his or her preferences. (Id. at col. 5:33-35).

       19.     The ‘854 patent provides an illustration of a user template (202) as might be

generated from global user template (204) and a user configuration record (206):




                                                 6
   Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 7 of 81 PageID #: 7




(Ex. A at Fig. 4). The user template is unique because it is built based on user demographic

information provided by the user, as opposed to generically chosen dynamic information or

based on information provided by the server. Exemplary demographic information is shown in

line 2 of Fig. 4 (“:M,85,95035,T,*”) indicating that the user is a male, age 85, located in zip code

95035, etc. (Id. at col. 5:42-45). The ‘854 patent includes a full listing of the non-limiting

exemplary user template of Fig. 4 in Appendix A. (Ex. A at col. 2:57-58; col. 5:22-23).




                                                 7
Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 8 of 81 PageID #: 8




                                   8
Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 9 of 81 PageID #: 9




                                   9
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 10 of 81 PageID #: 10




(Ex. B at Col. 7-11).

       20.     As shown in Fig. 2 of the ‘854 patent, the user template does not need to be

generated each time and instead can be generated and stored. (Ex. A at col. 4:49-51, col. 5:23-

32). One benefit of the claimed invention that speeds up the operation of the dynamic page

generation is that the page can be stored in multiple locations that are based on the frequency by

which the user requests the customized page based on the user template. (Id. at col. 5:37-38, col.

6:49-59). Some users might choose to access their user page infrequently, while others might

choose to access their front page hourly. (Id. at col. 6: 52-54). For infrequent users, the user

template is stored in a user configuration database, whereas for frequent users the user template

may also be stored in cache. (Id. at col. 5:37-38, col. 6:51-59). Caching reduces the time to

respond to a request for a page and is more effective where the typical user makes several

requests in a short time span and then doesn’t make any requests for a long period of time. (Id.

at col. 5:29-32).

       21.     When the user template stored in cache, it may be stored long enough to be reused

and may also be flushed from cache if the user page has been inactive for several days. (Id. at

col. 6:49-52, 59-60). Even if it is flushed from cache, the user template can be maintained in the

user configuration database, which can then be quickly accessed and stored in cache in the event

a user may start to access the user page quickly. (Id.).



                                                 10
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 11 of 81 PageID #: 11




       22.     The custom user page can also include an advertisement that is selected based on

the user demographic information. (Id. at col. 5:39-42). For example, using the demographic

information “:M,85,95035,T,*”, an advertisement can be selected that is targeted for a male user,

age 85, located in zip code 95035, etc. (Id. at col. 5:39-45).

       23.     Appendix B of the ‘854 patent is an HTML source code listing of an HTML page

created from an executed user template that is used to generate a user customized browser web

page. (Ex. B at col. 11 – col. 19).

       24.     As explained the ‘854 patent and prosecution history, there are unconventional

and non-generic features of the claimed invention which are technical improvements that make

the generation of dynamic web pages quicker, more efficient, and use less resources. By storing

the user customized template program in two locations in which the location is determined by

frequency, the system is more efficient and allows for a quicker response than the prior art. For

example, by storing the user customized template in user configuration database and in cache,

the dynamic generation of a user customized web page is more efficient and uses less resources

of the server, database, and network, and allows for a quicker generation of the dynamic web

page thereby allowing the server to scale in order to handle substantially more requests for user

customized dynamic web pages. (See Ex. A at col. 1:42-67, col. 4:49-col. 5:15, col. 5:23-32).

Furthermore, by caching the user template, the page can be generated entirely within a page

server, thus conserving network and database resources. (See id. at col. 4:10-11, col. 5:23-32).

By also storing the user customized template in a user configuration database, even if the cache

is cleared, the template already exists in the database which then prevents having to regenerate a

new user customized page from a global page template using a user configuration record thus

saving database and server resources and more quickly generating the requested web page from




                                                 11
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 12 of 81 PageID #: 12




the user customized template. (E.g., id. at col. 3:37-39, col. 4:1-11, 49-62). The storage of a

user customized template program in at least two locations and the location determined from the

frequency of the user request for the customized page was an unconventional and non-generic

method for storing such templates and was not disclosed in the prior art. (Ex. C (Oct. 28, 2010

Resp. to Office Action) at 9).

       25.       Furthermore, the invention provides for more personalized web pages because the

user provides user configuration information on which the user customized template is

generated. (Ex. C (Oct. 28, 2010 Resp. to Office Action) at 9; Ex. D (Apr. 18, 2011 Resp. to

Office Action) at 6). This was an unconventional way for generating a user customized template

unique to the user that was not found in the prior art. (Ex. D (Apr. 18, 2011 Resp. to Office

Action) at 6).

       26.       The patents related to the ‘854 patent and sharing the same specification were

cited during the prosecution history of over 700 patents, including patents and applications

owned by companies including Google, Inc., Microsoft Corporation, Amazon Technologies,

Inc., Facebook, Inc., Ebay, Inc., Salesforce.com, Inc., IBM Corporation, Oracle International

Corporation, Comcast Cable Communications, LLC, SAP AG, Citrix Systems, Inc., BEA

Systems, Inc., Sprint Communications Company L.P., Siemens AG, AT&T Intellectual Property

I, L.P., Hewlett-Packard Development Company, L.P., Fujitsu Limited, AOL LLC, General

Electric Company, Accenture LLP, Adobe Systems Inc., Sony Computer Entertainment Inc., and

Akamai           Technologies,      Inc.             (See      http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=5983227&FIELD1=UREF&co1=AND&TERM2=&FIEL

D2=&d=PTXT).




                                                12
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 13 of 81 PageID #: 13




        27.    Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1, 2, 8-10, and 15 of the ‘854 patent in Delaware, and elsewhere in the

United States, by performing the claimed method, using the claimed computer-readable non-

transitory medium storing computer instructions, and/or making and/or using the claimed system

at www.tripadvisor.com (“Accused Instrumentality”).

        28.    The Accused Instrumentality performs the step of receiving a user request for a

customized page. For example, Tripadvisor.com receives a user request for a user customized

page:




(E.g., https://www.tripadvisor.com/).




                                               13
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 14 of 81 PageID #: 14




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html (for a

particular user)).

        29.     The Accused Instrumentality performs the step of receiving a template program

(e.g., software instructions and data used for rendering a particular user’s Tripadvisor.com page

such as a JavaScript page) that is unique to the user and based on user configuration information

(e.g., JavaScript pages will be specific to a user because the content can be modified by and/or

customized for a user). The user configuration information is supplied by the user (e.g., a user

defines the information the user’s template will display by inputting information such as the

user’s location; a user can customize the content of their templates and what will be rendered and

displayed using the templates by entering information such as the user’s location) and used to

build the template program that is unique to the user (e.g., user profile and user configuration

information is used to modify templates, create instructions, and designate appropriate data

retrieval for rendering the user’s specific page). The following screenshots demonstrate the

result of the Accused Instrumentality satisfying these limitations:




                                                14
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 15 of 81 PageID #: 15




(E.g., https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html (for a

particular user)).




                                           15
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 16 of 81 PageID #: 16




(E.g., https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html (for a

particular user)).

        30.     For example, each user’s respective pages demonstrates that the template program

is varied so that each user can receive appropriately customized pages (e.g., the code for each

respective page is updated/adapted to pull from different resources so that the appropriate

information/data can be referenced/displayed for each user). The screenshots below show two

different templates belonging to two respective users based on user configuration information

with the user configuration information (including user demographic information) being supplied

by the user that is used to build the template program that is unique to the user:

First User




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html             (for   a

particular user)).




                                                 16
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 17 of 81 PageID #: 17




Second User




(https://www.tripadvisor.com/RentalCars-g35805-Chicago_Illinois.html (for a particular user)).

       31.     As another example, a user can customize their Tripadvisor.com page by selecting

their favorite followings, so that post feeds related to the favorite followings can be displayed.

Below are screenshots pertaining to the selection process.




                                               17
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 18 of 81 PageID #: 18




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

Shown below are screenshots of webpages customized according to the favorite followings of

two respective users.

First User




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).




                                                18
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 19 of 81 PageID #: 19




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).




                                                19
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 20 of 81 PageID #: 20




Second User




(https://www.tripadvisor.com/Profile/johnny1Rogue/following (for a particular user)).




(https://www.tripadvisor.com/Home-g35805?fid=9525c130-e7e3-4b45-8a75-8d8fc4895f29 (for

a particular user)). On information and belief, saved trip searches and user data is stored locally


                                                20
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 21 of 81 PageID #: 21




in cookies. The JavaScript file, which has a utility function, is retrieved from the CDN and

handles storing and retrieval of the saved trip searches, and user data stored and retrieved from

local storage or cookie locations.

       32.     The user configuration information supplied by the user to build the template

program includes user demographic information (e.g., a user’s profile information and/or

configuration information such as the user’s name, address, telephone number). (E.g.,

https://www.tripadvisor.com/Home-g35805?fid=9525c130-e7e3-4b45-8a75-8d8fc4895f29).

       33.     The template program is received from one of at least two locations (e.g., the data

and templates comprising a user’s page may be retrieved from a main server/disk storage), the

location determined from the frequency of the user request for the customized Tripadvisor.com

page (e.g., based on the frequency at which a user logs in or accesses their Tripadvisor.com page,

the data comprising the users page may be stored at a main server). On information and belief,

template information that is part of the template program is stored for less frequently accessed

files in the main storage and for more frequently accessed files in local storage on the user’s

computer. On information and belief, running the template program (page generation code, tiles,

containers, and user data) creates the customized webpage. On information and belief, when a

user signs-up or performs a login, the code takes the user template information and stores it in a

site Javascript object that is used in logic to display various available cars and other site logic-

based conditions. On information and belief, the user information is stored in multiple locations,

which can include, (1) at runtime, in a Javascript object with the data structure called

ContextData; (2) within browser local storage; and (3) browser cookies.




                                                21
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 22 of 81 PageID #: 22




(view-source:https://static.tacdn.com/js3/build/concat/Tripadvisor-c-v21409554800b.js      (for   a

particular user)).




(view-source:https://static.tacdn.com/js3/build/concat/Tripadvisor-c-v21409554800b.js      (for   a

particular user)).

        34.      The Accused Instrumentality performs the step of receiving an advertisement

selected in accordance to the user demographic information (e.g., Tripadvisor.com provides

advertisements       to   a   user   based   on   demographic    information   such   as   address,

interest/activity/travel style, postal code, etc.).    (E.g., https://Tripadvisor.mediaroom.com/us-

privacy-policy). For example, the accused instrumentality has targeted advertising to users based

on a user’s geography and interest. (Id.).

        35.      The Accused Instrumentality performs the step of executing the template program

(e.g., JavaScript templates) using the selected advertisement (e.g., an advertisement selected

based on a user’s demographic information) to generate the customized page (e.g., a user’s

Tripadvisor.com page with the advertisement integrated).




                                                  22
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 23 of 81 PageID #: 23




(https://www.tripadvisor.com/Restaurant_Review-g60763-d1236281-Reviews-

Club_A_Steakhouse-New_York_City_New_York.html (for a particular user)).

       36.       The Accused Instrumentality performs the step of providing the customized page

to the user (e.g., a user’s Tripadvisor.com page with integrated advertisements).




(E.g., https://www.tripadvisor.com/Restaurant_Review-g35805-d427758-Reviews-

Joe_s_Seafood_Prime_Steak_Stone_Crab-Chicago_Illinois.html (for a particular user)).

       37.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘854 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       38.       On information and belief, Defendant has had at least constructive notice of the

‘854 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 5,983,227)

       39.       Plaintiff incorporates the above paragraphs herein by reference.

       40.       On November 9, 1999, United States Patent No. 5,983,227 (“the ‘227 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘227 Patent




                                                 23
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 24 of 81 PageID #: 24




is titled “Dynamic Page Generator.” A true and correct copy of the ‘227 Patent is attached hereto

as Exhibit B and incorporated herein by reference.

       41.      Digi Portal is the assignee of all right, title and interest in the ‘227 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘227 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘227 patent

by Defendant.

       42.      The application leading to the ‘227 patent was filed June 12, 1997. (Ex. B at

cover). The ‘227 patent was first assigned to Yahoo! Inc. (Id.).

       43.      The invention in the ‘227 patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:14-18).

       44.      The ‘227 patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, as show in the prosecution history of the ‘227 patent, it was unconventional to

download real-time information into a server and use a template for the static data as opposed to

linking directly to real-time information. (Ex. E at 5, Ex. F at 2).

       45.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 2 of the ‘227 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing real-time

responses to user requests for customized pages, including without limitation through the method

implemented of providing a user’s Tripadvisor.com page (“Accused Instrumentality”). (E.g.,

https://www.tripadvisor.com/).




                                                 24
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 25 of 81 PageID #: 25




        46.     The Accused Instrumentality performs the step of obtaining user preferences (e.g.,

location, type of car, price, cuisine,), wherein a user's user preferences indicate items of interest

to that user. For example, users can customize their location on their Tripadvisor.com page to

find current restaurant deals near their location:




(https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html                 (for   a

particular user)).

A user’s Tripadvisor.com page is customized by the location information provided by the user:




                                                     25
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 26 of 81 PageID #: 26




(https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html          (for   a

particular user)).

        47.     The following screenshots are pages for two different users that have varying

rental car deals displayed based upon the users’ respective locations:

First User:




                                                26
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 27 of 81 PageID #: 27




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html             (for      a

particular user)).

Second User:




(https://www.tripadvisor.com/RentalCars-g35805-Chicago_Illinois.html (for a particular user)).

        48.     Additionally, a user can also customize the Tripadvisor.com page by favorite

followings, so that the post feeds related to their favorite followings can be displayed. The

following are screenshot pertaining to the selection process:




                                                27
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 28 of 81 PageID #: 28




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

       49.     The following screenshots are webpages customized according to the selected

followings of two respective users:

First User:




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).




                                                28
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 29 of 81 PageID #: 29




(https://www.tripadvisor.com/?fid=a3baecf6-8e19-43f2-adec-0fa28e83047b (for a particular

user)).




                                          29
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 30 of 81 PageID #: 30




Second User:




(https://www.tripadvisor.com/Profile/johnny1Rogue/following (for a particular user)).




(https://www.tripadvisor.com/Home-g35805?fid=9525c130-e7e3-4b45-8a75-8d8fc4895f29 (for

a particular user)).


                                              30
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 31 of 81 PageID #: 31




       50.     On information and belief, the Accused Instrumentality performs obtaining real-

time information (e.g., current rental car listings, new post update and advertisements) from

information sources (e.g., Tripadvisor.com’s servers/databases which store real-time rental car

deals and the Google server which store advertisements) and storing the real-time information in

a storage device (e.g., rental car listings, post feeds, and advertisements will be pulled from a

storage server and sent to Tripadvisor.com’s web/API server so that the information can be used

as input in a template program to generate a customized page that is provided to a user).

       51.     On information and belief, the Accused Instrumentality performs the step of

combining the user preferences for the user (e.g., user location, favorite followings) and a

template (e.g., generic template) to form a template program specific to the user. On information

and belief, the Accused Instrumentality forms a template program (e.g., software instructions and

data used for rendering a particular user’s Tripadvisor.com page such as a JavaScript page) that

is unique to the user (e.g., JavaScript pages will be specific to a user because the content can be

modified by and/or customized for a user) and based on user preferences (e.g., a user can

customize the content of their templates and what will be rendered and displayed using the

templates by entering information such as their location).       On information and belief, the

Accused Instrumentality uses preference information for the user and a global template that is

generic to a plurality of users to form a customized template program unique to a user. Running

the template program (page generation code, tiles, containers, and user data) creates the

customized webpage.

       52.     On information and belief, the Accused Instrumentality performs the step of

receiving, from a user and at the server, a user request for a customized page (e.g., when a user

logs in to Tripadvisor.com, car searches will be limited to a user’s location, post feeds displayed




                                                31
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 32 of 81 PageID #: 32




will be limited to those tied to followings the user has previously followed, and advertisements

will be targeted towards a user’s interest) customized according to the user preferences. The

following screenshots are examples of the request for a customized page that is customized

according to the user preferences:




(https://www.tripadvisor.com/ (for a particular user)).




                                                32
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 33 of 81 PageID #: 33




(https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html   (for   a

particular user)).




                                         33
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 34 of 81 PageID #: 34




(https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html                (for   a

particular user)).

        53.     The Accused Instrumentality performs the step of executing the template program

specific to the user (e.g., page generation code, tiles, containers, and user data) using the real-

time information stored in the storage device (e.g., rental car listings, post feeds, and

advertisements, stored in a storage database/server) as input to the template program to generate

the customized page (e.g., rental car listings, post feeds, and advertisements will be inputted into

a template program so that the appropriate web page will be generated and displayed to the user).

The following sets of screen screenshots are examples of customizing a user’s Tripadvisor.com

page from two different users that have varying current rental car deals displayed based upon the

users’ respective locations (i.e., real-time information selected for the user's customized web

page based on the customization information unique to the user).

First User:




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html                (for    a

particular user)).


                                                34
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 35 of 81 PageID #: 35




Second User:




(https://www.tripadvisor.com/RentalCars-g35805-Chicago_Illinois.html (for a particular user)).

First User:




(https://www.tripadvisor.com/Restaurant_Review-g60763-d1236281-Reviews-

Club_A_Steakhouse-New_York_City_New_York.html (for a particular user)).




                                              35
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 36 of 81 PageID #: 36




Second User:




(https://www.tripadvisor.com/Restaurant_Review-g35805-d427758-Reviews-

Joe_s_Seafood_Prime_Steak_Stone_Crab-Chicago_Illinois.html (for a particular user)).

       54.       The Accused Instrumentality performs the step of providing the customized page

to the user (e.g., a user’s Tripadvisor.com page, search results, etc. with integrated

advertisements) wherein the steps of executing and providing are performed in real-time

response to receipt of the user request in the step of receiving (e.g., user login request, search

initiation, etc.) and wherein the customized page includes at least one item of real-time

information (e.g., rental car listings, current post feeds, or current advertisements selected from

the storage device (e.g., pulled from storage servers/databases and sent to an API/webserver for

processing/display). (E.g., screenshots in paragraphs 52 and 53).

       55.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘227 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       56.       On information and belief, Defendant has had at least constructive notice of the

‘227 patent by operation of law, and there are no marking requirements that have not been

complied with.



                                                36
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 37 of 81 PageID #: 37




                             V. COUNT III
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,171,414)

       57.      Plaintiff incorporates the above paragraphs herein by reference.

       58.      On January 30, 2007, United States Patent No. 7,171,414 (“the ‘414 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘414 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘414 Patent is attached hereto as

Exhibit G and incorporated herein by reference.

       59.      Digi Portal is the assignee of all right, title and interest in the ‘414 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘414 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘414 Patent

by Defendant.

       60.      The application leading to the ‘414 patent was filed September 10, 1999, which

was a continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. G at

cover). The ‘414 patent was first assigned to Yahoo! Inc. (Id.).

       61.      The invention in the ‘414 patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:29-33).

       62.      The ‘414 patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘414 patent highlights advantages and

unconventional features of the claimed invention including the “storing real-time information in

a shared local storage device.” An example of this limitation is when live data used to fill

templates is stored local to the page server which is handling user requests for custom web



                                                37
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 38 of 81 PageID #: 38




pages. (Ex. I at 8; Ex. G at col. 2:11-15). Every piece of information that a person can request

on a page is storable in a shared memory closely coupled to a page generator. (Ex. I at 9; Ex. G

at col. 4:43-58). Unlike the prior art CGI process that required time consuming calls to other

servers, storing real-time information in a shared local storage device, allows for any custom

page to be built within the page server thereby eliminating the need to make requests from other

servers for portions of the live data. (Ex. I at 9; Ex. G at col. 2:25-31).

        63.     Furthermore, as show in the prosecution history of the ‘414 Patent, it was

unconventional to receive the template program from one of at least two location, the frequency

of the user request for the customized page determines the retrieval location of the template

program. (Ex. H at 9-10). In the prior art, the published web site was stored on a server and

provided from one server location regardless of the frequency of the user requests for the web

site. (Id.). The examiner agreed that the claim was allowable because the prior art did not

disclose that in a page server coupled to a network a method of providing a customized page to a

user, the customized page is customized according to the user’s preferences, and the template is

received from one of at least two locations, the location determined from frequency of the user

request for the customized page. (Ex. J at 3).

        64.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 3 of the ‘414 patent in Delaware, and elsewhere in the United

States, by performing actions comprising using or performing the claimed method using the

Tripadvisor.com website (“Accused Instrumentality”). The Accused Instrumentality uses a page

server (e.g., the Tripadvisor.com server), to provide a customized page (e.g., user-specific web

page, search results, etc.) to a user, wherein the customized page is customized according to the

user's preferences (e.g., user location, user interests, etc.).




                                                    38
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 39 of 81 PageID #: 39




       65.     On information and belief, the Accused Instrumentality performs the step of

obtaining real-time information (e.g., current rental car listings, current post feeds, and

advertisements) from information sources (e.g., storage servers/databases that store rental car

listings, post feeds, and advertisements) and stores them in a shared local storage device (e.g., the

data will be pulled from storage servers/databases and stored, at least temporarily, at a local

web/API server, for processing and subsequent display to a user).

       66.     For example, users can customize their location on their Tripadvisor.com page to

find current rental car deals near their location:




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html                 (for    a

particular user)). Furthermore, a user’s Tripadvisor.com page is customized by the location

information provided by the user:




                                                     39
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 40 of 81 PageID #: 40




(https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html         (for   a

particular user)).

        67.     As another example, a user’s Tripadvisor.com page will also be customized to

show rental car deals near the location linked to a user’s account.

First User:




                                                40
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 41 of 81 PageID #: 41




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html            (for   a

particular user)).

Second User:




(https://www.tripadvisor.com/RentalCars-g35805-Chicago_Illinois.html (for a particular user)).

A user can also customize their Tripadvisor.com page by selecting their favorite followings, so

that the corresponding followings can be displayed.




                                              41
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 42 of 81 PageID #: 42




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

       68.     On information and belief, the Accused Instrumentality performs the step of

storing a user-specific template program (e.g., generic template customized to a user-specific

template program based on user-specific interests and with real-time information) for the user in

a data structure associated with a user identifier unique to the user (e.g., the user-specific

template is stored corresponding to every user based on the user’s unique preferences and

information associated with the user’s sign-in information (e.g., e-mail address)).          Upon

information and belief, after a user logs in, Tripadvisor.com can display a user’s search trips. As

such, a user-specific template program utilized to create the displayed websites that show a

user’s recent searches must be stored in a database wherein the template program is tied to a

user’s log in information/account.




(https://www.tripadvisor.com/Trips (for a particular user)).




                                                42
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 43 of 81 PageID #: 43




(https://www.tripadvisor.com/Trips (for a particular user)).




(https://www.tripadvisor.com/Trips (for a particular user)).

       69.     A user can also customize their Tripadisor.com page by selecting their favorite

followings, so that the corresponding favorite followings be displayed. Upon information and

belief, in order to display the favorite followings to a user following their login, Tripadvisor.com


                                                43
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 44 of 81 PageID #: 44




must store the template programs utilized to render the pages in a database, and tie the template

programs to a user’s account. Below are screenshots pertaining to the selection process:




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

The following the screenshots of webpages customized according to the selected favorites of two

respective users:

First User




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user).



                                                44
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 45 of 81 PageID #: 45




(https://www.tripadvisor.com/?fid=a3baecf6-8e19-43f2-adec-0fa28e83047b (for a particular

user).




                                          45
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 46 of 81 PageID #: 46




Second User




(https://www.tripadvisor.com/Profile/johnny1Rogue/following (for a particular user).




(https://www.tripadvisor.com/Home-g35805?fid=9525c130-e7e3-4b45-8a75-8d8fc4895f29 (for

a particular user).



                                              46
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 47 of 81 PageID #: 47




        70.     Upon information and belief, the Accused Instrumentality performs the step of

receiving, from the user and at the page server (e.g., Tripadvisor.com server), a user request (e.g.,

user login, search initiation, etc.) for a customized page (e.g., search results limited to a user’s

location, display of updated post feeds tied to a user’s followings, pages with advertisements

targeted to a user’s interest, etc.) and determining a user identifier associated with the request

(e.g., in order to limited search results to a location tied to an account, or display of updated post

feeds related to a user’s followings, Tripadvisor must determine a user identifier that links the

request to the user’s account and preferences).




(https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html                  (for   a

particular user)).




                                                  47
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 48 of 81 PageID #: 48




(https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html               (for   a

particular user)).

        71.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program specific to the user using the determined user identifier (e.g., user

id & password) associated with the user request (e.g., user login request). On information and

belief, in order to display a webpage that shows search results limited to a user’s location, saved

trips, and updated post feeds tied to a user’s followings, Tripadvisor.com must receive a template

program (e.g., code, instructions, etc., used to create a webpage for display) tied to a user’s

account/preferences.




                                                48
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 49 of 81 PageID #: 49




(https://www.tripadvisor.com/Trips (for a particular user)).




(https://www.tripadvisor.com/Trips (for a particular user)).




                                                49
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 50 of 81 PageID #: 50




(https://www.tripadvisor.com/Trips/92280911 (for a particular user)).




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).




                                                50
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 51 of 81 PageID #: 51




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

       72.     On information and belief, the Accused Instrumentality performs the step that the

template program is received from one of at least two locations (e.g., main storage at the

Tripadvisor.com server or local storage on the user’s computer), the location determined from

frequency of the user request for the customized page. On information and belief, template

information that is part of the template program is stored for less frequently accessed files in the

main storage and for more frequently accessed files in storage on the user’s computer. Running

the template program (page generation code, tiles, containers, and user data) creates the

customized webpage. On information and belief, when a user signs-up or performs a login, the

code takes the user template information and stores it in a site Javascript object that is used in

logic to display various available rental cars, other site logic-based conditions. On information

and belief, the template information is stored in multiple locations: (1) at runtime, in a Javascript

object with the data structure called Context Data; (2) within browser local storage; and (3)

browser cookies.

       73.     On information and belief, the Accused Instrumentality performs the step of

executing the template program (e.g., code, instructions, etc.) specific to the user (e.g., used to

create a user-specific web page) using the real-time information (e.g., current rental car listings,

current post feeds, targeted advertisements, etc.) stored in the shared local storage device (e.g.,


                                                 51
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 52 of 81 PageID #: 52




current rental car listings, current post feeds, targeted advertisements are pulled from storage

servers/databases and sent to a web/API server used to process the data for display; the web/API

server is local to Tripadvisor.com and is shared among all users accessing the Tripadvisor.com

website) to generate the customized page (e.g., a user webpage displaying rental car listings, post

feeds, etc., customized for a user based on their preferences). For example, the screenshots in

Paragraph 71 are for two different users that have varying current rental car deals displayed

based upon the users’ respective locations and favorite followings (i.e., real-time information

selected for the user's customized web page based on the customization information unique to

the user such as current rental car deals).

       74.     On information and belief, the Accused Instrumentality performs the step that the

template program indicates items of interest (e.g., rental car listings related to the user location,

favorites posts related to a user’s favorite followings, advertisements tied to a user’s interest,

etc.) to the user; and providing the user with the customized page (e.g., user-specific web page).

Users have varying current rental car deals displayed based upon the users’ respective locations

(i.e., real-time information selected for the user's customized web page based on the

customization information unique to the user such as current rental car listings).

       75.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences (e.g., user location/followings, etc.) for the user, wherein the user

preferences indicate the items of interest to the user (e.g., rental car listings near a user, post

feeds tied to followings, etc.) and combining the user preferences with a generic template to form

the template program specific to the user.            On information and belief, the Accused

Instrumentality uses a template program that is unique to the user to generate a customized

webpage by combining customization information unique to the user and a global template that




                                                 52
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 53 of 81 PageID #: 53




is generic to a plurality of users. The overall layout of a user’s page will be shared among all

users; however the content of that page will differ for each user, this being dictated by a unique

template program that is made by taking a generic template that only defines layout and

combining the data specific to user’s interests to be displayed within the layout.          (E.g.,

screenshots in paragraph 71).

       76.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘414 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       77.       On information and belief, Defendant has had at least constructive notice of the

‘414 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VI. COUNT IV
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,565,359)

       78.       Plaintiff incorporates the above paragraphs herein by reference.

       79.       On July 21, 2009, United States Patent No. 7,565,359 (“the ‘359 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘359 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘359 Patent is attached hereto

as Exhibit K and incorporated herein by reference.

       80.       Digi Portal is the assignee of all right, title and interest in the ‘359 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘359 Patent. Accordingly, Digi Portal possesses the




                                                 53
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 54 of 81 PageID #: 54




exclusive right and standing to prosecute the present action for infringement of the ‘359 Patent

by Defendant.

       81.      The application leading to the ‘359 patent was filed January 22, 2007, as a

continuation of application no. 09/393,718, which issued as the ‘414 patent, which was a

continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. K at cover).

The ‘359 patent was first assigned to Yahoo! Inc. (Id.).

       82.      The invention in the ‘359 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:22-27).

       83.      The ‘359 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘359 patent highlights advantages and the

unconventional features of the claimed invention. When allowing the claims of the ‘359 patent,

the examiner focused on the last two limitations of the claim stating that executing the template

program specific to the user using the real-time information stored in the shared local storage

device to generate a customized page; and receiving user preferences for the user, and combining

the user preferences with a generic template to form the template specific to the user, wherein the

user preferences indicate the items of interest to the user in conjunction with the other limitations

was not found in the prior art. (Ex. L at 8).

       84.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 10 of the ‘359 patent in Delaware, and elsewhere in the United States,

by performing actions comprising making and/or using the claimed computer-readable medium

comprising instructions for generating customized pages that are customized according to user




                                                 54
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 55 of 81 PageID #: 55




preferences that performs the method steps required by the claim, including without limitation

through the method implemented of providing a user’s Tripadvisor.com page (“Accused

Instrumentality”).       The Accused Instrumentality utilizes a computer-readable medium

comprising instructions (e.g., code that is executed to create webpages) for generating

customized pages (e.g., user-specific web pages), wherein the customized pages are customized

according to user preferences (e.g., web pages will be customized to show rental car listings near

a user’s location, post feeds related to a user’s followings, advertisements targeted to a user’s

interest, etc.).

        85.        On information and belief, the Accused Instrumentality performs the step of

storing the real-time information in a shared local storage device (e.g., rental car listings, updated

post feeds, and advertisements will be pulled from a storage server/database and sent to an

Tripadvisor.com local web/API server for processing and display). On information and belief,

the Accused Instrumentality also performs the step of storing a user-specific template program

(e.g., instructions and data used to generate a custom user webpage) for a plurality of users,

wherein each template program indicates items of interest to a user (e.g., each user’s template

program will include instructions, code, etc. that dictates the information that should be

displayed for a user based on their interest), and is associated with a user identifier (e.g., in order

for a user to see information specific to them and their account, such as saved searches trips, the

template program for their webpage must be tied to their login credentials), wherein the user

identifier is associated with a user request (e.g., user login and subsequent search request,

navigation, etc.) for a customized page.

        86.        For example, after a user logs in, Tripadvisor.com displays a user’s recent

saved/recent search trips, and therefore a user-specific template program utilized to create the




                                                  55
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 56 of 81 PageID #: 56




displayed websites that show a user’s saved/recent search and listings must be tied to a user’s log

in information/account.




(https://www.tripadvisor.com/Trips (for a particular user)).




(https://www.tripadvisor.com/Trips (for a particular user)).




                                                56
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 57 of 81 PageID #: 57




(https://www.tripadvisor.com/Trips/92280911 (for a particular user)).

       87.     For example, a user can also customize their Tripadvisor.com page by selecting

their favorite followings, so that post feeds related to the favorite followings can be displayed. In

order to display the favorites of interest to a user following their login, Tripadvisor.com must tie

the template programs to a user’s account.

First User:




                                                 57
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 58 of 81 PageID #: 58




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).




                                                58
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 59 of 81 PageID #: 59




(https://www.tripadvisor.com/?fid=a3baecf6-8e19-43f2-adec-0fa28e83047b (for a particular

user)).

Second User:




(https://www.tripadvisor.com/Profile/johnny1Rogue/following (for a particular user)).




                                              59
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 60 of 81 PageID #: 60




(https://www.tripadvisor.com/Home-g35805?fid=9525c130-e7e3-4b45-8a75-8d8fc4895f29 (for

a particular user)).

        88.     For example, a user’s Tripadvisor.com page will also be customized to display

rental car deals that are near a user’s location.

First User:




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html          (for   a

particular user)).




                                                    60
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 61 of 81 PageID #: 61




Second User:




(https://www.tripadvisor.com/RentalCars-g35805-Chicago_Illinois.html (for a particular user)).

        89.     For example, the JavaScript code below was retrieved from browser developer

tools. Based on user data, the code is managing various Tripadvisor.com data based on user

preferences such as location.




(view-source:https://static.tacdn.com/js3/build/concat/tripadvisor-c-v21409554800b.js   (for     a

particular user)).




                                              61
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 62 of 81 PageID #: 62




(view-source:https://static.tacdn.com/js3/build/concat/tripadvisor-c-v21409554800b.js        (for   a

particular user)).




(view-source:https://static.tacdn.com/js3/build/concat/tripadvisor-c-v21409554800b.js       (for    a

particular user)).

        90.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program (e.g., code, instructions, etc. that are executed to create a user

page) specific to the user using the user identifier (e.g., as explained above, in order to display

pages customized for a user subsequent to their login, the template program used to create the

customized page must be tied to the user’s account credentials), wherein the template program is

received from one of at least two locations (e.g., main storage at a Tripadvisor.com server or

local device storage), the location based upon a frequency of user requests for the customized

page. On information and belief, template information that is part of the template program is

stored for less frequently accessed files in a main storage server wherein frequently accessed

files will be stored in local storage on the user’s computer. On information and belief, when a

user signs-up or performs a login, the code takes the user template information and stores it in a

site Javascript object that is used in logic to display various available rental cars, and other site

logic-based conditions. The template information can be stored in multiple locations including


                                                 62
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 63 of 81 PageID #: 63




but not limited to (1) at runtime, in a Javascript object with the data structure called ContextData;

(2) within browser local storage; and (3) browser cookies.




(view-source:https://static.tacdn.com/js3/build/concat/tripadvisor-c-v21409554800b.js        (for   a

particular user)).




(view-source:https://static.tacdn.com/js3/build/concat/tripadvisor-c-v21409554800b.js        (for   a

particular user)).

        91.     On information and belief, the Accused Instrumentality performs that step of

executing the template program specific to the user (e.g., generating user-specific web page by

executing a template program which is composed of code, instructions, and data) using the real-

time information stored in the shared local storage device (e.g., rental car listings, post feeds, and

advertisements pulled from external storage servers/databases and sent to a local

Tripadvisor.com web/API server for processing and display) to generate the customized page.

As shown above, a user’s Tripadvisor.com page will be customized to show current rental car

deals near the location linked to a user’s account.

        92.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences for the user (e.g., user location, followings, past/saved searches, user

interest/habits, etc.), and for combining the user preferences with a generic template to form the

template program specific to the user (e.g., user-specific web page), wherein the user preferences



                                                 63
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 64 of 81 PageID #: 64




indicate the items of interest to the user. On information and belief, the Accused Instrumentality

uses a template program that is unique to the user to generate a customized webpage by

combining customization information unique to the user and a global template that is generic to a

plurality of users. The overall layout of a user’s page will be shared among all users; however,

the content of that page will differ for each user, this being dictated by a unique template

program that is made by taking a general template that only defines layout and adding the data to

be displayed within the layout. For example, the following screenshots of two different users

that have varying current rental car deals and their favorite followings displayed based upon the

users’ respective locations (i.e., real-time information selected for the user's customized web

page based on the customization information unique to the user such as current rental car deals)

shows that the template program is varied so that each user can receive appropriately customized

pages (e.g., the code for each respective page is updated/adapted to pull from different resources

so that the appropriate information/data can be referenced/displayed for each user).

First User:




                                                64
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 65 of 81 PageID #: 65




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html             (for      a

particular user)).




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

Second User:




(https://www.tripadvisor.com/RentalCars-g35805-Chicago_Illinois.html (for a particular user)).




                                                65
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 66 of 81 PageID #: 66




(https://www.tripadvisor.com/Profile/johnny1Rogue/following (for a particular user)).

       93.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘359 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       94.       On information and belief, Defendant has had at least constructive notice of the

‘359 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VII. COUNT V
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 9,626,342)

       95.       Plaintiff incorporates the above paragraphs herein by reference.

       96.       On April 18, 2017, United States Patent No. 9,626,342 (“the ‘342 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘342 Patent is

titled “Dynamic Page Generator.” The ‘342 patent is not subject to a terminal disclaimer and its



                                                 66
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 67 of 81 PageID #: 67




term is extended under 35 U.S.C. 154(b) by 891 days. (Ex. M). A true and correct copy of the

‘342 Patent is attached hereto as Exhibit M and incorporated herein by reference.

       97.      Digi Portal is the assignee of all right, title and interest in the ‘342 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘342 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘342 Patent

by Defendant.

       98.      The application leading to the ‘342 patent was filed December 21, 2012, as a

continuation of application no. 11/842,095, which was a continuation of application no.

11/656,636, which is a continuation of 09/393,718, which was a continuation of application no.

08/873,975, which issued as the ’227 patent. (Ex. M at cover).

       99.      The invention in the ‘342 patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:33-37).

       100.     The ‘342 patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

       101.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 7 of the ‘342 patent in Delaware, and elsewhere in the United

States, by performing actions comprising performing the claimed method steps, including

without limitation through the method implemented of providing a user’s Tripadvisor.com page

(“Accused Instrumentality”). The Accused Instrumentality practices the method of responding

to a user request (e.g., a user login request, search initiation, etc.) for a customized page (e.g., a




                                                 67
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 68 of 81 PageID #: 68




user’s customized home and search pages on the Tripadvisor.com website). (E.g.,

https://www.tripadvisor.com/).

       102.    On information and belief, the Accused Instrumentality performs the step of

generating, via at least one server computer (e.g., Tripadvisor.com server), a template program

unique to the user (e.g., a template program will be unique to a user because it is composed of

instruction, code, and data that is processed/executed to create a webpage customized to a user),

the template program that is unique to the user being used to form the user's customized web

page, the template program that is unique to the user being generated using customization

information unique to the user (e.g., user location, followings, past/saved searches, user

interest/habits) and a global template that is generic to a plurality of users. On information and

belief, the Accused Instrumentality uses a template program that is unique to the user to generate

a customized webpage by combining customization information unique to the user and a global

template that is generic to a plurality of users. The overall layout of a user’s page will be shared

among all users; however, the content of that page will differ for each user, this being dictated by

a unique template program that is made by taking a general template that only defines layout and

combining the data selected based on customization information unique to the user to be

displayed within the layout. For example, the following screenshots for two different users have

varying current rental car deals displayed based upon the users’ respective locations (i.e., real-

time information selected for the user's customized web page based on the customization

information unique to the user such as current rental car deals near a particular location).

First User:




                                                 68
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 69 of 81 PageID #: 69




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html             (for      a

particular user)).

Second User:




(https://www.tripadvisor.com/RentalCars-g35805-Chicago_Illinois.html (for a particular user)).




                                              69
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 70 of 81 PageID #: 70




       103.    For example, a user can also customize their Tripadvisor.com page by selecting

favorite followings, so post feeds related to their favorite followings can be displayed.




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

First User:




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).




                                                 70
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 71 of 81 PageID #: 71




Second User:




(https://www.tripadvisor.com/Profile/johnny1Rogue/following (for a particular user)).

       104.    On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., Tripadvisor.com server), the user's template

program (e.g., instructions, code and data used to create a user webpage) to generate the user's

customized web page, the user's customized web page including real-time information (e.g.,

current rental car listings, post feeds, advertisements) selected for the user's customized web

page based on the customization information unique to the user (e.g., current rental car listings,

post feeds, advertisements). For example, a user’s Tripadvisor.com page will be customized to

show current rental car deals near the location linked to a user’s account.




                                                71
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 72 of 81 PageID #: 72




First User:




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html             (for      a

particular user)).

Second User:




(https://www.tripadvisor.com/RentalCars-g35805-Chicago_Illinois.html (for a particular user)).




                                              72
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 73 of 81 PageID #: 73




       105.    For example, a user can also customize their Tripadvisor.com page by selecting

their favorite followings, so that post feeds related to their favorite followings can be displayed.

First User:




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

Second User:




(https://www.tripadvisor.com/Profile/johnny1Rogue/following (for a particular user)).


                                                 73
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 74 of 81 PageID #: 74




        106.    On information and belief, the Accused Instrumentality performs the step of in

response to receiving a subsequent request for the user's customized web page (e.g., user login);

receiving, via the at least one server computer (Tripadvisor.com server), the template program

that is unique to the user from one of at least two locations (e.g.,            main storage at a

Tripadvisor.com server or local storage on the user’s device), the location determined from the

frequency of the request for the user's customized web page.           On information and belief,

template information that is part of the template program is stored for less frequently accessed

files in a main storage wherein frequently accessed files will be stored in storage on the user’s

computer. Running the template program (page generation code, tiles, containers, and user data)

creates the customized webpage. On information and belief, when a user signs-up or performs a

login, the code takes the user template information and stores it in a site Javascript object that is

used in logic to display various available rental cars, other site logic-based conditions. On

information and belief, the template information can be stored in multiple locations: (1) at

runtime, in a Javascript object with the data structure called ContextData; (2) within browser

local storage; and (3) browser cookies.




(view-source:https://static.tacdn.com/js3/build/concat/tripadvisor-c-v21409554800b.js       (for   a

particular user)).




                                                 74
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 75 of 81 PageID #: 75




(view-source:https://static.tacdn.com/js3/build/concat/tripadvisor-c-v21409554800b.js     (for   a

particular user)).

        107.    On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., Tripadvisor.com server), the received

template program that is unique to the user (e.g., instructions, code, and data that is executed to

create a customized user webpage) to generate the user's customized web page, the user's

customized web page including real-time information (e.g., current rental car listings, post feeds,

advertisements) selected for the user's customized web page in response to the subsequent

request (e.g., user login, search initiation, etc.) and based on the customization information

unique to the user (e.g., user location, followings, interest/habits).




(https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html               (for   a

particular user)).



                                                  75
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 76 of 81 PageID #: 76




(https://www.tripadvisor.com/Restaurants-g60763-New_York_City_New_York.html       (for   a

particular user)).

        108.    For example, a user’s Tripadvisor.com page will also be customized to show

current car rental deals near the location linked to a user’s account.

First User




                                                 76
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 77 of 81 PageID #: 77




(https://www.tripadvisor.com/RentalCars-g60763-New_York_City_New_York.html                 (for   a

particular user)).

Second User:




(https://www.tripadvisor.com/RentalCars-g35805-Chicago_Illinois.html (for a particular user)).

        109.    For example, a user can also customize their Tripadvisor.com page by selecting

favorite followings, so that post feeds related to the favorite followings can be displayed.




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

First User:


                                                 77
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 78 of 81 PageID #: 78




(https://www.tripadvisor.com/Profile/jackRaja (for a particular user)).

Second User:




(https://www.tripadvisor.com/Profile/johnny1Rogue/following (for a particular user)).

       110.    On information and belief, the Accused Instrumentality performs the step of

serving, via the at least one server computer (e.g., Tripadvisor.com server), the user's customized

web page (e.g., webpage customized for a user with current local rental car listings, post feeds

tied to followings, and customized advertisements). (E.g., screenshots in paragraph 109).


                                                78
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 79 of 81 PageID #: 79




       111.    On information and belief, the Accused Instrumentality performs the step of

providing a customized page to the user (e.g., a user’s Tripadvisor.com page with integrated

advertisements) wherein the user template comprises advertisement selection information for use

in selecting one or more advertisements for inclusion in the user’s customized web page in

addition to real-time information selected for the user’s web page (e.g., the code for the webpage

will include code that allows for the insertion of target advertisements into a user’s customized

web page which contains real time information such as current rental car deals).

First User:




(https://www.tripadvisor.com/Restaurant_Review-g60763-d1236281-Reviews-

Club_A_Steakhouse-New_York_City_New_York.html (for a particular user)).

Second User:




(https://www.tripadvisor.com/Restaurant_Review-g35805-d427758-Reviews-

Joe_s_Seafood_Prime_Steak_Stone_Crab-Chicago_Illinois.html (for a particular user)).




                                               79
  Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 80 of 81 PageID #: 80




       112.      Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘342 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       113.      On information and belief, Defendant has had at least constructive notice of the

‘342 patent by operation of law, and there are no marking requirements that have not been

complied with.

                                     VIII. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  IX. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.        Judgment that one or more claims of United States Patent No. 8,352,854 have
                 been infringed, either literally and/or under the doctrine of equivalents, by
                 Defendant;

       b.        Judgment that one or more claims of United States Patent No. 5,983,227 have
                 been infringed, either literally and/or under the doctrine of equivalents, by
                 Defendant;

       c.        Judgment that one or more claims of United States Patent No. 7,171,414 have
                 been infringed, either literally and/or under the doctrine of equivalents, by
                 Defendant;

       d.        Judgment that one or more claims of United States Patent No. 7,565,359 have
                 been infringed, either literally and/or under the doctrine of equivalents, by
                 Defendant;




                                                 80
 Case 1:19-cv-01799-MN Document 1 Filed 09/24/19 Page 81 of 81 PageID #: 81




      e.     Judgment that one or more claims of United States Patent No. 9,626,342 have
             been infringed, either literally and/or under the doctrine of equivalents, by
             Defendant;

      f.     Judgment that Defendant account for and pay to Plaintiff all damages to and costs
             incurred by Plaintiff because of Defendant’s infringing activities and other
             conduct complained of herein, and an accounting of all infringements and
             damages not presented at trial;

      g.     That Plaintiff be granted pre-judgment and post-judgment interest on the damages
             caused by Defendant’s infringing activities and other conduct complained of
             herein; and

      h.     That Plaintiff be granted such other and further relief as the Court may deem just
             and proper under the circumstances.


September 24, 2019                           STAMOULIS & WEINBLATT LLC

OF COUNSEL:                                   /s/ Stamatios Stamoulis
                                             Stamatios Stamoulis (No. 4606)
                                             800 N. West Street, Third Floor
David R. Bennett                             Wilmington, DE 19809
Direction IP Law                             (302) 999-1540
P.O. Box 14184                               stamoulis@swdelaw.com
Chicago, IL 60614-0184
(312) 291-1667                               Attorneys for Plaintiff Digi Portal LLC
dbennett@directionip.com




                                             81
